DETAILED ACTION

The following is a non-final office action is response to communications received on 03/29/2022.  Claims 21-59 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 45-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,579,196. The elements of the instant application are to be found in the Patent and therefore are anticipated.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent and the instant application all recite the same basic structure with a permutation of similar elements throughout.
In the claims set forth above, both the patent and instant application claim a  prosthetic treatment apparatus for treating a native atrioventricular valve having a native annulus and native leaflets, the prosthetic treatment apparatus comprising: a support having a downstream portion configured to be positioned toward a ventricle and an upstream portion configured to be positioned toward an atrium, wherein the support is expandable from a low-profile configuration for delivery to an expanded configuration for implantation at the native atrioventricular valve; a prosthetic valve mounted to the support and adapted to allow blood flow in a downstream direction and to block blood flow in an upstream direction; a plurality of arms at the downstream portion of the support, wherein the arms extend outwardly from the support in an upstream direction when the support is in the expanded configuration; and a skirt having a first end coupled to the upstream portion of the support and a second end downstream of the first end, wherein at least a portion of the skirt extends radially outwardly from the support separate from the arms such that the first end of the skirt has a first diameter and a portion of the skirt between the first end of the skirt and the second end of the skirt has a second diameter greater than the first diameter, the skirt extends around an entire circumference of the support4Application Number unassigned Docket No: C00012802US03CON Date: March 29, 2022 Preliminary Amendmentand the skirt is configured to fill gaps between the support and native tissue to inhibit blood flow therethrough.
As the structural limitations and orientations of the prosthetic components are the same, the language set forth in both the instant application and the patent are essentially two alternative means of claiming the same features/components.  Thus, the claims of the instant application are not patentably distinct from the patented claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 31-46 and 48-59 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Chau et al. (US 8,449,599).  Please refer to the following annotated figure in regards to the rejection:

    PNG
    media_image1.png
    1265
    1119
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    674
    455
    media_image2.png
    Greyscale

Regarding Claim 31, Chau teaches a prosthetic treatment apparatus (100) for treating a native valve having a native annulus and native leaflets, the prosthetic treatment apparatus comprising: a support (122) having a downstream portion (112) and an upstream portion (110), wherein the support is expandable from a low-profile configuration for delivery to an expanded configuration for implantation at the native valve (Col 8: lines 56-62); a prosthetic valve (104) mounted to the support and adapted to allow blood flow in a downstream direction and to block blood flow in an upstream direction; a plurality of arms (126) at the downstream portion of the support, wherein the plurality of arms are configured to extend behind native leaflets of the native valve (Figs 33-34), wherein each of the plurality of arms includes a first portion (shown) extending in a downstream direction from the downstream portion of the support, a bend (shown) at a downstream end of the first portion, a second portion (shown) extending in an upstream direction from the bend, and tip portion (162) at an upstream end of the second portion; a plurality of coverings (142), each covering of the plurality of coverings coupled to a respective one of the plurality of arms (Fig 5) such that each of the plurality of arms and each of the plurality of coverings combine to form a plurality of atraumatic tips (shown/162); and an interior skirt coupled to an interior of the support (Col 10: lines 37-41).  
Regarding Claim 32, Chau teaches wherein each atraumatic tip (162) includes a cross-sectional diameter that is greater than a cross-sectional diameter of the corresponding arm covered with the covering in a portion other than the tip portion (Fig 22).  
Regarding Claim 33, Chau teaches wherein each of the plurality of atraumatic tips (162) has a length and has a greater surface area along that length than the surface area of a corresponding length of a portion other than the tip portion of the arm with the covering (Figs 5 & 22).  
Regarding Claim 34, Chau teaches wherein the tip portion of each arm is atraumatic (162).  
Regarding Claim 35, Chau teaches wherein each tip portion (162) comprises one or more of a bumper, a cotton-swab-shaped tip, a broadened clubhead, a disk, a curved tip, a loop, a cap, an eyelet, a spherical ball, a non-spherical ball, or a teardrop shaped structure (Fig 5).  
Regarding Claim 36, Chau teaches wherein each of the plurality of coverings (142) comprises a material promoting one or more of tissue in-growth or tissue encapsulation (Col 10: lines 42-46).
Regarding Claim 37, Chau teaches wherein the plurality of coverings (142) comprises one or more of polyethylene terephthalate (PTE), polytetrafluoroethylene (PTFE), or expanded polytetrafluoroethylene (ePTFE) (Col 11: lines 4-9). 
Regarding Claim 38, Chau teaches wherein the apparatus further comprises a flange (shown) extending outwardly from the upstream portion of the support.  
Regarding Claim 39, Chau teaches wherein the flange (shown) is coupled to the support (122).  
Regarding Claim 40, Chau teaches wherein the flange is coupled by sutures to the support (Col 10: lines 41-42).  
Regarding Claim 41, Chau teaches wherein each of the plurality of arms (126) is part of the same structure as the support (122).  
Regarding Claim 42, Chau teaches wherein the plurality of arms (126) is one or more separate components coupled to the support (122).  
Regarding Claim 43, Chau teaches wherein the support includes a plurality of struts in a zig-zag pattern (Fig 5), and a downstream edge of the support is defined by a plurality of nodes, wherein the first portion (shown) of each of the plurality of arms is coupled to a respective single node (156 in Fig 8) of the plurality of nodes, and wherein the tip portion (162) of each arm is a free end.  
Regarding Claim 44, Chau teaches wherein the apparatus further comprises an exterior skirt (e.g. 144 or Col 10: lines 37-41) disposed exterior to the support.
Regarding Claim 45, Chau teaches a prosthetic treatment apparatus (100) for treating a native atrioventricular valve having a native annulus and native leaflets, the prosthetic treatment apparatus comprising: a support (122) having a downstream (112) portion configured to be positioned toward a ventricle and an upstream portion (110) configured to be positioned toward an atrium, wherein the support is expandable from a low-profile configuration for delivery to an expanded configuration (Col 8: lines 56-62) for implantation at the native atrioventricular valve; a prosthetic valve (104) mounted to the support and adapted to allow blood flow in a downstream direction and to block blood flow in an upstream direction; a plurality of arms (126) at the downstream portion of the support, wherein the arms extend outwardly from the support in an upstream direction when the support is in the expanded configuration (Fig 5); and a skirt (annotated as flange) having a first end (shown) coupled to the upstream portion of the support and a second end (shown) downstream of the first end, wherein at least a portion of the skirt extends radially outwardly from the support separate from the arms such that the first end of the skirt has a first diameter and a portion of the skirt between the first end of the skirt and the second end of the skirt has a second diameter greater than the first diameter (Figs 5-7), the skirt extends around an entire circumference of the support (Fig 7),4Application Number unassignedDocket No: C00012802US03CONDate: March 29, 2022 Preliminary Amendmentand the skirt is configured to fill gaps between the support and native tissue to inhibit blood flow therethrough (Col 10: 42-46).
Regarding Claim 46, Chau teaches wherein the skirt radially expands with the support (Col 8: lines 56-62).  
Regarding Claim 48, Chau teaches wherein the arms are biased outwardly (Col 11: lines 30-36).  
Regarding Claim 49, Chau teaches wherein the arms are configured to capture native tissue between the arms and the support as the support expands (Figs 33-34).  
Regarding Claim 50, Chau teaches wherein the skirt (annotated as flange) is configured to be urged against the native tissue at or below the native annulus by blood (Figs 33-34).  
Regarding Claim 51, Chau teaches wherein the arms (126) are configured to engage native tissue downstream of the native annulus (Figs 33-34).  
Regarding Claim 52, Chau teaches wherein the apparatus further comprises one or more of a cover or a coating disposed on at least a portion of the arms (Fig 5) in a manner that distributes forces applied by the arms on native tissue.
Regarding Claim 53, Chau a prosthetic device (100) configured for transcatheter replacement of a native atrioventricular valve, the prosthetic device comprising: a support (122) having a downstream portion (112) configured to be positioned toward a ventricle and an upstream portion (110) configured to be positioned toward an atrium, wherein the support is expandable from a low-profile configuration for delivery to an expanded configuration for implantation at a the native atrioventricular valve (Col 8: lines 56-62);5Application Number unassignedDocket No: C00012802US03CONDate: March 29, 2022Preliminary Amendment a prosthetic valve (104) mounted to the support and adapted to allow blood flow in a downstream direction and to block blood flow in an upstream direction; a plurality of anchoring arms (126) at the downstream portion of the support, wherein the anchoring arms extend outwardly from the support in an upstream direction to engage a subannular surface of the native atrioventricular valve when the support is in the expanded configuration (Figs 33-34); and a sealing member (annotated as flange) extending around a perimeter of the support, the sealing member having a first portion (annotated as 1st end) attached to the upstream portion of the support, and a second portion (annotated as 2nd end) downstream of the first portion, the second portion extending radially outwardly relative to the upstream portion of the support and separate from the anchoring arms (Figs 5-7), wherein the sealing member is configured to engage at least one of the annulus, leaflets, or commissures of the native atrioventricular valve to minimize perivalvular leaks (Figs 33-34).
Regarding Claim 54, Chau teaches wherein the anchoring arms comprise a tip (162) at the end of one or more arms configured to atraumatically engage tissue.  
Regarding Claim 55, Chau teaches wherein the anchoring arms (126) are configured to push against at least one of leaflets or chordae of the native mitral valve (Figs 33-34).  
Regarding Claim 56, Chau teaches wherein the anchoring arms are distributed circumferentially around the support (Figs 5-6) in a manner that distributes pressure across the subannular surface of the native atrioventricular valve.  
Regarding Claim 57, Chau teaches wherein the anchoring arms comprise curved elbow portions, and wherein the curved elbow portions of the anchoring arms comprise arcuate portions that extend from a downstream end of the downstream portion of the support (Figs 5 & 35).  
Regarding Claim 58, Chau teaches wherein the arcuate portions extend radially inward relative to an outer surface of the support (Fig 35; from C to D).  
Regarding Claim 59, Chau teaches wherein the support (122) comprises a frame (102) having a plurality of struts (Fig 5).

Allowable Subject Matter
Claim 47 would be allowable if: (1) a timely filed terminal disclaimer(s) in compliance with 37 CFR 1.321(c) or 1.321(d) is filed to overcome the nonstatutory double patenting rejection(s) set forth in this Office action; and (2) rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774